Barrett, J.:
In March, 1887, the defendants upon their own consent were enjoined from thereafter using in any way the plaintiff’s reference books and weekly bulletins and from printing in any future publication under whatever name any information obtained therefrom. That this injunction referred to the plaintiff’s current publications in the future as well as in the past and present cannot be doubted. The purpose was to prevent the use of information which the plaintiff was securing for and furnishing to its subscribers—information which varied from time to time and the value of which consisted in its continuous accuracy.
Nor can it be doubted that the defendants have disobeyed this injunction. The evidence, however, fails to establish the fact that they have done so willfully. But there was an act of disobedience and that act was a violation of the plaintiff’s rights under the injunction judgment. That which, for the plaintiff’s protection, the defendants were commanded not to do, they through their employee have done. Indemnity must follow or the injunction becomes valueless. The injury to the plaintiff was the same whether the disobedience was willful or merely negligent. The defendants were not guilty of a criminal contempt, where the element of willfulness is essential; nor have they been proceeded against therefor. *506The present proceeding was for a civil contempt, the. object of which is not punishment in the interest of public justice, but in that of the individual litigant. The civil contenqrt may be willful, but it is not necessarily so. (People ex rel. Negus v. Dwyer, 90 N. Y. 402.) Punishment in the interest of the individual litigant is principally meted out to redress- the in jury done by the mere act of disobedience. Strictly speaking, the object is not punishment; that is, punishment in the ordinary sense of that word as used in criminal proceedings. The real purpose is to obtain satisfaction for the violation of the individual’s rights as secured to him by the mandate of the court; and the punishment, whether it be fine or imprisonment, or both, is but a means to that end. (People ex rel. Munsell v. Oyer & Terminer, 101 N. Y. 245.)
Thus the defendants here were liable although the material or physical act of disobedience was committed by their employee. They were liable just as they would be in a civil action for the acts of their .agent. Their liability, however, in the present instance rests not only upon this principle, but upon their inattention to the acts of their employee, when attention was clearly called for. Mr. Rothschild says that in employing Keller to compile the jewelers’ directory in question he cautioned him not to use the plaintiff’s reference books — indeed, to avoid all reference books.
Upon the trial of an action in the Supreme Court in March, 1894, Keller testified that Mr. Rothschild told him that he did .not think it possible to get the names without using reference books. It is apparent, therefore, that Mi’- Rothschild recognized the .natural tendency to use the reference books and the danger of such use. He was clearly called upon' to watch Keller diligently, and to see to it that the latter did not use the enjoined reference books. He could not properly make a contract for the production of such a directory as that contemplated without. personally seeing to it that the agent respected the injunction. Any other doctrine would simply point the way to easy evasion of. the mandates of the court.
The question remains whether the counsel fees in the action against the corporation were damages legitimately flowing from the disobedience of the injunction. It seems that shortly after Keller was employed by the defendants to compile the directory in question, a corporation was formed by the defendants, and others, to *507which the defendants’ business was transferred. The defendants owned most of the stock of the corporation, and the defendant Ulmann became its president. The employment of Keller by the defendants was assumed by this corporation and it published the directory which he compiled. The defendants were liable for Keller’s acts notwithstanding the assumption by the corporation of his employment. They were liable because he was their agent throughout. The corporation was substantially their creature, and its assumption of Keller’s employment was a part' of their plan. At the same time, the corporation was in law an independent legal entity. It was not enjoined in this action, and it could not be punished for the violation of the injunction against these individual defendants. Yet these individual defendants set this independent legal entity in motion to publish and to sell the book which contained the enjoined' matter. They conferred upon it the power to injure the plaintiffs without liability on its part for contempt. Thus an injunction against the corporation became a practical necessity, and that necessity clearly resulted from the defendants’ acts in contempt of the injunction. The defendants’ contempt consisted in the use of the reference books and in the publication individually and as the agents of the corporation of the directory with enjoined matter embodied therein. The corporation was not the defendants’ agent in this use and publication. If it had been an action against it might have been unnecessary. The punishment of the principal would then have been adequate to stop continuous disobedience by the agent. But such punishment would have been inadequate to stop the independent action of the corporation. As that independent action was authorized by the defendants, they should be held responsible for the expense necessarily incurred in stopping what they so authorized. It should be observed that the defendants were not held for the damages resulting from the acts of the corporation. That was left to be settled in the action against the corporation itself. They were held only for the damages directly resulting from the authority which they conferred upon the corporation. Those damages were naturally the expenses to which the plaintiff was put in enjoining the independent corporation, which, as we have seen, had been created by these defendants, and authorized by them to do the act which constituted the wrong. These expenses *508were not recoverable from the corporation. They were not the statutory costs of the action against it. They were the legal charges and disbursements which were necessarily incurred in stopping the mischief which the defendants’ contempt permitted. Such charges and disbursements having been so incurred because of the necessity of moving independently against the corporation and in consequence of the. authority conferred upon it by these defendants, were properly treated as part of the plaintiff’s damages. Imprisonment, however, should not have been inflicted. The court, it is true, had jurisdiction to impose imprisonment as well as a fine, but its judgment in that respect is reviewable the same as its pecuniary judgment. A different rule applies with regard to criminal contempt. There the judgment is analogous to the judgment in a criminal action. In civil contempts, however, the judgment upon appeal may properly be modified the same as the judgment in civil actions. There may undoubtedly be cases where, although the civil contempt be not willful, imprisonment as well as fine should be imposedcases where the injured party should be secured even against a repetition of what is but. a careless or negligent act of disobedience. It may frequently happen that substantial redress to the party injured demands a lesson which will awaken the wrongdoer’s sense of responsibility and check even thoughtless disregard of the serious duty imposed upon him by the judicial mandate.
Where the propriety of this additional redress is questioned we should not ordinarily interfere with the exercise of judgment, especially in a balanced case. But upon full consideration of the present record we are satisfied that imprisonment is not required for the redress of the wrong which was here committed, nor even for the protection prospectively of the plaintiff’s rights. The contempt was not willful. There is no reason to suspect its repetition directly or covertly. The corporation was not created for the purpose of evasion. It has been itself enjoined. The defendants should have been more careful, more actively vigilant. That is all that can fairly be said. Even their negligence was not gross or wanton or reckless. The publication with names taken from the plaintiff’s books would not have occurred had they exercised greater care and done their full duty with respect to the plaintiff’s judgment. That is the sum and substance of their offense. It will be *509adequately expiated and the plaintiffs rights sufficiently redressed by the pecuniary compensation which was awarded.
The order appealed from should be modified by striking out the provision for imprisonment, and as thus modified affirmed, without costs of this appeal.
Rumsey, J.:
I concur in the opinion of Mr. Justice Ingraham in this case and in the conclusion reached by him, except that part of it which treats of the punishment of imprisonment imposed upon these defendants. It seems to me that upon the evidence the court below might properly have concluded, as it evidently-did conclude, thit the violation of this injunction was willful and intentional on the part of the defendants, and such a conclusion is warranted by the fair inferences which are to be drawn from the testimony in the case. That being so, it seems to me that the infliction of an imprisonment was a fair exercise of the discretion of the court, and that part of the order should be affirmed with the remainder.
Order modified as directed, and as modified affirmed, without costs of appeal.